UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number:001-34269 SHARPS COMPLIANCE CORP. (Exact name of registrant as specified in its charter) Delaware 74-2657168 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9220 Kirby Drive, Suite 500, Houston, Texas (Address of principal executive offices) (Zip Code) (713) 432-0300 (Registrant’s telephone number, including area code) Indicate by check mark if the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes ý No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Securities Exchange Act of 1934. Large Accelerated Filero Accelerated Filerx Non-accelerated Filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12(b)-2 of the Exchange Act).YesoNox As of May 2, 2011, there were 14,963,716 outstanding shares of the Registrant's common stock, par value $0.01 per share. SHARPS COMPLIANCE CORP. AND SUBSIDIARIES PART I FINANCIAL INFORMATION PAGE Item 1. Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2011 and June 30, 2010 3 Condensed Consolidated Statements of Operations for the three months ended March 31, 2011 and 2010 4 Condensed Consolidated Statements of Operations for the nine months ended March 31, 2011 and 2010 5 Condensed Consolidated Statements of Stockholders’ Equity for the nine months ended March 31, 2011 and year ended June 30, 2010 6 Condensed Consolidated Statements of Cash Flows for the nine months ended March 31, 2011 and 2010 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 PART II OTHER INFORMATION 21 Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 4. [Removed and Reserved] 21 Item 6. Exhibits 21 SIGNATURES 22 2 Table of Contents PART IFINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS SHARPS COMPLIANCE CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except par value) March 31, June 30, (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $23 and $21, respectively Inventory Prepaid and other current assets Deferred income taxes 74 83 TOTAL CURRENT ASSETS PROPERTY, PLANT AND EQUIPMENT, net DEFERRED INCOME TAXES, non-current INTANGIBLE ASSETS, net of accumulated amortization of $219 and $196, respectively TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities Deferred revenue TOTAL CURRENT LIABILITIES LONG-TERM DEFERRED REVENUE OTHER LONG TERM LIABILITIES TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Common stock, $0.01 par value per share; 20,000 shares authorized;14,962 and 14,892 shares issued and outstanding, respectively Additional paid-in capital Retained earnings TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents SHARPS COMPLIANCE CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per-share data) Three-Months Ended March 31, (Unaudited) REVENUES $ $ COSTS AND EXPENSES Cost of revenues Selling, general and administrative Depreciation and amortization 89 TOTAL COSTS AND EXPENSES OPERATING LOSS ) ) OTHER INCOME Interest income 14 12 TOTAL OTHER INCOME 14 12 LOSS BEFORE INCOME TAXES ) ) INCOME TAX EXPENSE (BENEFIT) Current 81 ) Deferred ) (7 ) TOTAL INCOME TAX EXPENSE (BENEFIT) ) ) NET LOSS $ ) $ ) NET LOSS PER COMMON SHARE Basic $ ) $ ) Diluted $ ) $ ) WEIGHTED AVERAGE SHARES USED IN COMPUTING NET LOSS PER COMMON SHARE: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents SHARPS COMPLIANCE CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per-share data) Nine-Months Ended March 31, (Unaudited) REVENUES $ $ COSTS AND EXPENSES Cost of revenues Selling, general and administrative Special charge - Depreciation and amortization TOTAL COSTS AND EXPENSES OPERATING INCOME (LOSS) ) OTHER INCOME Interest income 42 25 TOTAL OTHER INCOME 42 25 INCOME (LOSS) BEFORE INCOME TAXES ) INCOME TAX EXPENSE (BENEFIT) Current ) Deferred 26 TOTAL INCOME TAX EXPENSE (BENEFIT) ) NET INCOME (LOSS) $ ) $ NET INCOME (LOSS) PER COMMON SHARE Basic $ ) $ Diluted $ ) $ WEIGHTED AVERAGE SHARES USED IN COMPUTING NET INCOME (LOSS) PER COMMON SHARE: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents SHARPS COMPLIANCE CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (In thousands, except share data) Common Stock Additional Paid-in Retained Earnings Total Stockholders' Shares Amount Capital (Deficit) Equity Balances, June 30, 2009 $ $ $ ) $ Issuance of Common Stock, net of direct expenses 6 - Exercise of stock options 9 - Stock-based compensation - - - Issuance of restricted stock 1 (1 ) - Excess tax benefit from stock-based award activity - - - Net Income - - - Balances, June 30, 2010 Exercise of stock options* - 3 - 3 Stock-based compensation* - Issuance of restricted stock* 1 (1
